Haskell, J.
Complaint for flowage, reported to the court for the construction of a single clause in a deed. The clause is : *166"Also the right of flowing the great pond.” If the deed conveys an unlimited right of flowage, the complaint is to be dismissed with costs, otherwise to stand for trial. The only evidence reported is the deed, and from that alone its true construction must be sought.
Some of the familiar rules of construction are, that the language of a deed must be given that interpretation which it will best support; that where the meaning is doubtful it must be construed most strongly against the grantor, provided that it so accord with the apparent intention of the parties.
In the case at bar, the-grantor conveyed the land under the bridge, the right of flowage by the dam, and of using the water in the pond or of drawing it through the dam, and of repairing the dam, of booming or securing lumber on the shores of the pond or in the great pond above, with the right of passage on the shores for the purpose, doing as little damage as practicable. "Also the right of flowing the great pond.” Also the right of throwing lumber over the bank into the mill pond, and the right of a landing place, &c.
He conveyed various rights appertaining to a mill; land, flowage by the dam, use and right of repair of the dam, boomage rights in the mill pond and in the great pond above, and the right of flowing the great pond. There was a mill pond and a great pond above. Now, the grantor having conveyed rights touching the dam and mill pond adds, "the right to flow the great pond above.” Not an indefinite right, but a specific right — the right necessary and incident to the uses required by the whole grant. Manifestly the pai’ties had in mind the grant of an entirety. Such flowage of the great pond above as the existing dam, wdien in perfect order, repaired, made tight, would cause, and no more. The parties could not have intended the construction of a difierent dam, one that might work destruction to the riparian rights of the grantor, and flow' out his land beyond what ever had been, or so far as he knew, had ever been thought of. Had such extraordinary flowage been contemplated by both parties, surely the deed would have specified it. The grantor naturally would not have suspected it, and if the grantees intended it, *167they should have made their intentions known. Had they done so, they would harm been careful to have had the grant commensurate therewith.
We think the plain import of the grant is of uses suited to the conditions existing at the time the grant was made, to wit, of flowage incident to the maintenance of the existing dam when repaired, made secure and tight.

Action to stand for trial.